DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on October 27, 2021. Claims 1-2, 4-5, 7-14, 16-17, 19-24 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
	The argument features Adrangi does not disclose or suggest transmitting one or more parameter requests to the IoT device in which the IoT device is requested to inform the device management entity about a plurality of operating parameters of the IoT device, receiving a parameter response to the one or more parameter requests, the parameter response comprising response parameters including at least one of the requested plurality of operating parameters, selecting one of the radio networks for the transmission of the application data in dependence on the received response parameters.
The examiner respectfully disagrees with the applicant’s statement and asserts that the applicant mentions in the remarks that the device management entity including the server transmits the request to the IoT device, but independent claim 1 makes no mention of a server. The claims are broadly written, and using the broadest reasonable interpretation, the limitations are met by the Adrangi reference. Adrangi discloses a device management entity/firmware pusher device that transmits one or more parameter requests/enter firmware download mode to the IoT device (par. 42, lines 1-4). The request is received in a low throughput and low power radio (par. 44, lines 6-9) and the IoT device activates a BLE radio (par. 44, lines 9-12). The IoT device consists of two types of radios (par. 19, lines 1-
The argument features Adrangi nowhere discloses selecting one of the radio networks for the transmission of the application data in dependence on the received response parameters.
The examiner respectfully disagrees with the applicant’s statement and asserts that, as stated above, there are multiple radios used in communication between the device management entity/firmware pusher device and the IoT device (par. 20, lines 1-5; par. 27, lines 1-8). Regarding the transmission of the application data/firmware upgrade file, a BLE radio is selected (par. 45, lines 8-10) based on the IoT device’s response (par. 20, lines 1-5; par. 27, lines 1-8; par. 44, lines 9-12; par. 45, lines 6-8).
The argument features the references do not disclose receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device has rejected the switch command and has not switched to the other radio network.
The examiner respectfully disagrees with the applicant’s statement and asserts that the applicant did not invent a rejection message from a device such as an IoT device. It is well known in the 
In view of the above, the rejection using Adrangi and Peddiraju is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 13, 14, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Adrangi et al. (U.S. Patent Application Number: 2018/0150289).
Consider claim 1; Adrangi discloses a method, by a device management entity (e.g. firmware pusher device), for transmitting application data to an Internet of Things (IoT) device (par. 45, lines 6-10) 
determining that the application data is available for the IoT device (par. 25), 
transmitting one or more parameter requests to the IoT device in which the IoT device is requested to inform the device management entity about a plurality of operating parameters of the IoT device [e.g. entering firmware download mode (par. 42, 44)],
receiving a parameter response to the one or more parameter requests (par. 45, lines 1-6), the parameter response comprising response parameters including at least one of the requested plurality of operating parameters [e.g. entering firmware download mode (par. 42; par.  44, line 1 – par. 45, line 6)], 
selecting one of the radio networks for the transmission of the application data [e.g. BLE (par. 45, lines 6-10)] in dependence on the received response parameters (par. 44, line 1 – par. 45, line 6), 
transmitting the application data (e.g. firmware upgrade) to the IoT device over the selected radio network [e.g. BLE (par. 45, lines 6-10)].
Consider claim 2; Adrangi discloses transmitting a switch command to the IoT device instructing the IoT device to switch the radio network to the other radio network [e.g. switch to the high throughput and high power radio (par. 15, lines 1-6; par. 19, lines 1-10)]; and receiving a switch confirmation from the IoT device by which the device management entity is informed that the IoT device has switched to the other radio network [e.g. BLE radio (par. 44, line 6 – par. 45, line 10)].
Consider claim 5; Adrangi discloses determining that the application data was successfully transmitted to the IoT device over the other radio network [e.g. the BLE radio is turned off (par. 47)], wherein the application data comprises a software update for the IoT device (par. 45, lines 6-10), and transmitting a further switch command to the IoT device instructing the IoT device to switch the radio network back to the radio network having the lower transmission bandwidth (e.g. cellular radio) [the BLE radio is activated only for the upgrade/update (par. 15, lines 1-6; par. 47)].
claim 7; Adrangi discloses the operating parameters are exchanged between the device management entity and the IoT device using a Light Weight Machine to Machine (LWM2M) protocol (par. 27, lines 1-6).
Consider claim 13; Adrangi discloses a device management entity (e.g. firmware pusher device) configured to transmit application data to an Internet of Things (IoT) device (par. 45, lines 6-10) which is accessible via two different radio networks having different transmission bandwidths (par. 19, lines 1-10), the device management entity comprising a memory and at least one processing unit (par. 66), the memory containing instructions executable by the at least one processing unit (par. 66), wherein the device management entity is operative to:
determine that the application data is available for the IoT device (par. 25), 
transmit one or more parameter requests to the IoT device in which the IoT device is requested to inform the device management entity about a plurality of operating parameters of the IoT device [e.g. entering firmware download mode (par. 42, 44)],
receive a parameter response to the one or more parameter requests (par. 45, lines 1-6), the parameter response comprising response parameters including at least one of the requested plurality of operating parameters [e.g. entering firmware download mode (par. 42; par.  44, line 1 – par. 45, line 6)], 
select one of the radio networks for the transmission of the application data [e.g. BLE (par. 45, lines 6-10)] in dependence on the received response parameters (par. 44, line 1 – par. 45, line 6), 
transmit the application data (e.g. firmware upgrade) to the IoT device over the selected radio network [e.g. BLE (par. 45, lines 6-10)].
Consider claim 14; Adrangi discloses selecting the other radio network having the higher transmission bandwidth (par. 15, lines 1-6; par. 44), transmitting a switch command to the IoT device instructing the IoT device to switch the radio network to the other radio network [e.g. switch to the high throughput and high power radio (par. 15, lines 1-6; par. 19, lines 1-10)]; and receiving a switch 
Consider claim 17; Adrangi discloses determining that the application data was successfully transmitted to the IoT device over the other radio network [e.g. the BLE radio is turned off (par. 47)], and transmitting a further switch command to the IoT device instructing the IoT device to switch the radio network back to the radio network having the lower transmission bandwidth (e.g. cellular radio) [the BLE radio is activated only for the upgrade/update (par. 15, lines 1-6; par. 47)], wherein the application data comprises a software update for the IoT device (par. 45, lines 6-10).
Consider claim 19; Adrangi discloses the operating parameters are exchanged between the device management entity and the IoT device using a Light Weight Machine to Machine (LWM2M) protocol (par. 27, lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi et al. (U.S. Patent Application Number: 2018/0150289) in view Peddiraju et al. (U.S. Patent Number: 9,906,991).
Consider claim 4, as applied in claim 2; Adrangi discloses the claimed invention except: receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device has rejected the switch command and has not switched to the other radio network.

It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including authorizing a switch command, as taught by Peddiraju, for the purpose of efficiently providing services in a wireless network.
Consider claim 11, as applied in claim 1; Adrangi discloses the claimed invention except: the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using.
In an analogous art Peddiraju discloses the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using (col. 8, lines 25-28, 47-52, 58-62).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including operating parameters, as taught by Peddiraju, for the purpose of enhancing a user’s experience in a mobile communication system.
claim 16, as applied in claim 14; Adrangi discloses the claimed invention except: receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device has rejected the switch command and has not switched to the other radio network.
In an analogous art Peddiraju discloses receiving a rejection message from the IoT device by which the device management entity is informed that the IoT device has rejected the switch command and has not switched to the other radio network [the switch is based on whether the user permits or requests the switch; the permission or request involves sending a message (col. 5, lines 37-42)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including authorizing a switch command, as taught by Peddiraju, for the purpose of efficiently providing services in a wireless network.
Consider claim 23, as applied in claim 13; Adrangi discloses the claimed invention except: the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using.
In an analogous art Peddiraju discloses the transmitted parameter request comprises the request to inform the device management entity about at least one of the following operating parameters: a battery level of the IoT device, a used network bearer, the available network bearers, a radio signal strength of the available network bearers, a software status indicating which software version the IoT device is using (col. 8, lines 25-28, 47-52, 58-62).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Peddiraju’s invention to provide communication using multiple networks including an IoT communication network. .

Claim 8-10, 12, 20-22, 24 is rejected under 35 U.S.C. 103 as being unpatentable over Adrangi et al. (U.S. Patent Application Number: 2018/0150289) in view Yang et al. (U.S. Patent Application Number: 2018/0049108).
Consider claim 8, as applied in claim 1; Adrangi discloses the claimed invention except: the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network.
In an analogous art Yang discloses the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 9, as applied in claim 8; Adrangi discloses instructing the IoT device to switch to the radio network for the transmission of the application data [e.g. enter the firmware download mode (par. 15, lines 1-6; par. 42)], wherein transmitting a further switch command to the IoT device comprises instructing the IoT device to switch back to the IoT radio network when the transmission of the application data is completed [e.g. turning off the BLE radio (par. 15, lines 1-6; par. 47)]. Adrangi discloses the claimed invention except: narrowband and LTE-M2M.
In an analogous art Yang discloses narrowband and LTE-M2M (par. 13, lines 13-17).

Consider claim 10, as applied in claim 2; Adrangi discloses the claimed invention except: determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters, wherein when the connection quality is lower than a defined threshold, the application data is transmitted over the radio network having the lower transmission bandwidth.
In an analogus art Yang discloses determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters (par. 16, lines 2-10; par. 43, lines 5-11), wherein when the connection quality is lower than a defined threshold [e.g. heavily loaded (par. 25, lines 7-12; par. 43, lines 5-11)], the application data is transmitted over the radio network having the lower transmission bandwidth (par. 25, lines 7-12).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 12, as applied in claim 1; Adrangi discloses the claimed invention except: determining a connection quality between the IoT device and the device management entity  of the two 
In an analogous art Yang discloses determining a connection quality between the IoT device and the device management entity of the two radio networks (par. 43, lines 5-30), wherein it is determined not to transmit the application data if the connection quality of both radio networks is lower than a defined threshold (par. 43, lines 30-34).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 20, as applied in claim 13; Adrangi discloses the claimed invention except: the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network.
In an analogous art Yang discloses the two radio networks comprise a Narrowband IoT radio network and a LTE-M2M radio network (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 21, as applied in claim 20; Adrangi discloses instructing the IoT device to switch to the radio network for the transmission of the application data [e.g. enter the firmware download mode (par. 15, lines 1-6; par. 42)], wherein transmitting a further switch command to the IoT device comprises instructing the IoT device to switch back to the IoT radio network when the transmission of 
In an analogous art Yang discloses narrowband and LTE-M2M (par. 13, lines 13-17).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including narrowband IoT, as taught by Yang, for the purpose of effectively managing communication in a data network.
Consider claim 22, as applied in claim 14; Adrangi discloses the claimed invention except: determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters, and to transmit the application data over the radio network having the lower transmission bandwidth when the connection quality is lower than a defined threshold.
In an analogus art Yang discloses determining a connection quality of the radio network having the higher transmission bandwidth between the IoT device and the device management entity taking into 5In Re: Anna LARMO et al.PCT Application No.: PCT/EP2018/057718Filing Date: March 27, 2018account the received response parameters (par. 16, lines 2-10; par. 43, lines 5-11), and to transmit the application data over the radio network having the lower transmission bandwidth when the connection quality is lower than a defined threshold [e.g. heavily loaded (par. 25, lines 7-12; par. 43, lines 5-11)].
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.
claim 24, as applied in claim 13; Adrangi discloses the claimed invention except: determining a connection quality between the IoT device and the device management entity  of the two radio networks, wherein it is determined not to transmit the application data if the connection quality of both radio networks is lower than a defined threshold.
In an analogous art Yang discloses determining a connection quality between the IoT device and the device management entity of the two radio networks (par. 43, lines 5-30), wherein it is determined not to transmit the application data if the connection quality of both radio networks is lower than a defined threshold (par. 43, lines 30-34).
It is an object of Adrangi’s invention to provide data to IoT devices. It is an object of Yang’s invention to provide dual mode IoT devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Adrangi by including connection quality, as taught by Yang, for the purpose of effectively managing communication in a data network.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646